          Case 1:17-cr-00698-KPF Document 23 Filed 07/29/20 Page 1 of 2



                                                        MEMO ENDORSED
Gregory W. Kehoe
Tel 813.318.5732
Fax 813.318.5923
KehoeG@gtlaw.com


                                        July 27, 2020

By ECF

Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
        Re:        United States v. Ashish Dole
                   Case No. 17-cr-698 (KPF)

Dear Judge Failla:

        On behalf of Mr. Ashish Dole, the undersigned respectfully requests a 90-day adjournment

of the sentencing in this matter currently set for August 19, 2020. The undersigned has consulted

with representatives of the United States Attorney’s Office and they concur in the 90-day

adjournment.


        The fundamental reason for this request centers on the inability of counsel to meet and

confer with my client to prepare for the sentencing submissions and hearing. Since mid-March

2020, the undersigned has been in Tampa, Florida. As of now, any return to New York to meet

with my client to prepare has been curtailed by New York’s two-week quarantine order for all

travelers coming to New York from Florida. It is unknown how long the quarantine mandate will

remain in effect.


        According, the undersigned respectfully requests that this Court adjourn the sentencing

date for a period of 90 days with concomitant extensions for the submission of pre-sentencing

filings by the Government and Mr. Dole.
          Case 1:17-cr-00698-KPF Document 23 Filed 07/29/20 Page 2 of 2

Honorable Katherine Polk Failla
July 27, 2020
Page 2
                                                       Respectfully submitted,

                                                       /s/ Gregory W. Kehoe
                                                       Gregory W. Kehoe



Application GRANTED. Mr. Dole's sentencing, previously scheduled
for August 19, 2020, is hereby ADJOURNED to November 18, 2020 at
3:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, NY. The deadlines for the parties'
sentencing submissions are concomitantly extended.



Dated: July 29, 2020                                         SO ORDERED.
       New York, New York



                                                             HON. KATHERINE POLK FAILLA
                                                             UNITED STATES DISTRICT JUDGE




GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
